Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 1 of 12                      PageID 309




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                            No. 1:18-cv-01160-JDB-jay

ONE (1) CESSNA SKYHAWK MODEL 172M,
Tail No. N73134, Serial No. 17267281, and
ONE (1) BEECHCRAFT BARON MODEL B55,
Tail No. N7934K, Serial No. TC-648,

      Defendants.
______________________________________________________________________________

  ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
                            SUMMARY JUDGMENT
______________________________________________________________________________

                          INTRODUCTION AND PROCEDURAL HISTORY

        In a verified complaint of forfeiture filed August 21, 2018, the Plaintiff, the United States

of America, brought this civil action in rem to forfeit certain property, pursuant to 49 U.S.C. §

46306(d), arising from violations of 49 U.S.C. §§ 46306(b)(4) and (b)(5)(A). (Docket Entry

(“D.E.”) 1.) The property, seized from Ravinder “Ravi” S. Virdi on November 1, 2017, in Jackson,

Tennessee, consists of:

        a.      One (1) Cessna Skyhawk Model 172M, bearing tail number N73134, serial
                number 17267281, with all appurtenances and attachments thereon, and
                including all keys, flight logs, and maintenance logs; [(the “Cessna”)] and

        b.      One (1) Beechcraft Baron Model B55, bearing tail number N7934K, serial
                number TC-648, with all appurtenances and attachments thereon, and
                including all keys, flight logs, and maintenance logs [(the “Beechcraft”)].

(Id. ¶ 2 (italics omitted).) At the time the complaint was filed, the property was in the custody of

United States Customs and Border Protection (“CBP”) in Fort Lauderdale, Florida.
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 2 of 12                     PageID 310




       On November 26, 2018, Barton A. Chase, III, M.D., filed a pro se irregular answer to the

verified complaint, which consisted of a copy of a letter from Chase to CBP dated May 22, 2018,

claiming a lienholder interest in the Beechcraft (D.E. 18-1), along with, among other documents,

copies of a promissory note and security agreement, dated February 20, 2017, evidencing a loan

in the principal amount of $60,000.00 from Chase TN Homestead LLC (“Chase TN”), a limited

liability company Chase owned and managed, to Ritu Chaturvedi, secured by the Beechcraft (D.E.

18-2). In his cover letter addressed to the Clerk, dated October 9, 2018, he advised that he “also

now [had] an interest in” the Cessna. (D.E. 18.)

       On September 27, 2020, the Plaintiff moved to strike Chase’s pro se filing because it failed

to comply with Rule G(5) of the Supplemental Rules of Admiralty and Maritime Claims and Asset

Forfeiture Actions or to establish Article III standing. (D.E. 28.) A few days later, Chase, through

counsel, requested, without objection from the Government, leave to file an amended verified

claim. (D.E. 30, 34.) The request was granted and, on October 2, 2020, an amended verified claim

and an answer to the forfeiture complaint were filed on behalf of Chase and additional claimant

Chase TN (collectively, “Claimants”). (D.E. 31-32, 38.) The Government’s motion to strike was

denied as moot in an order entered October 8, 2020. (D.E. 39.) The amended verified claim

appeared to assert a claim only to the Beechcraft. Before the Court is the motion of the United

States for summary judgment against Claimants in accordance with Rule 56 of the Federal Rules

of Civil Procedure. (D.E. 41.) As the issues have been fully briefed, the motion is ripe for

disposition.

                               RELEVANT AVIATION STATUTES

       Under 49 U.S.C. § 44101, “a person may operate an aircraft only when the aircraft is

registered[.]” 49 U.S.C. § 44101(a). “An aircraft may be registered . . . only when the aircraft is



                                                   2
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 3 of 12                                  PageID 311




. . . not registered under the laws of a foreign country and is owned by . . . a citizen of the United

States [or] an individual citizen of a foreign country lawfully admitted for permanent residence in

the United States[.]” 1 49 U.S.C. § 44102(a). Upon application of the owner of an aircraft meeting

the requirements of § 44102, the Federal Aviation Administration (“FAA”) registers the aircraft

and issues a certificate of registration to its owner. 49 U.S.C. § 44103(a)(1).

        Section 46306(d) permits the Commissioner of CBP to seize and forfeit an aircraft “whose

use is related to a violation of [§ 46306(b)], or to aid or facilitate a violation[.]” 49 U.S.C. §

46306(d)(1).     Under subsection (b)(4) of the statute, one is prohibited from “obtain[ing] a

[registration] certificate . . . by knowingly and willfully falsifying or concealing a material fact,

making a false, fictitious, or fraudulent statement, or making or using a false document knowing

it contains a false, fictitious, or fraudulent statement or entry[.]” 49 U.S.C. § 46306(b)(4).

Subsection (b)(5)(A) proscribes one who “owns an aircraft eligible for registration” from

“knowingly and willfully operat[ing], attempt[ing] to operate, or allow[ing] another person to

operate the aircraft when . . . the aircraft is not registered[.]” 49 U.S.C. § 46306(b)(5)(A). “An

aircraft’s use is presumed to have been related to a violation of, or to aid or facilitate a violation

of . . . subsection (b)(4) . . . if . . . the aircraft is registered to a false or fictitious person[] or . . . the

application form used to obtain the aircraft certificate of registration contains a material false

statement[.]” 49 U.S.C. § 46306(d)(2)(C). A violation of subsection (b)(5) is presumed to have

been related to a violation “if the aircraft was operated when it was not registered[.]” 49 U.S.C. §

46306(d)(2)(D).




        The statute further permits registration of aircraft owned by “a corporation not a citizen of
        1

the United States when the corporation is organized and doing business under the laws of the
United States or a State, and the aircraft is based and primarily used in the United States[.]” 49
U.S.C. § 44102(a)(1)(C). This subsection is not at issue in the instant case.
                                                        3
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 4 of 12                    PageID 312




                                    STANDARD OF REVIEW

       Rule 56 provides in pertinent part that the court “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). In determining whether summary judgment

is appropriate, courts are to “view the evidence presented in the light most favorable to the

nonmoving party and draw all justifiable inferences in favor of that party.” United States v. Real

Prop. 10338 Marcy Rd. Nw., Canal Winchester, Ohio, 659 F. App’x 212, 214 (6th Cir. 2016)

(Marcy I) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). “If the moving party

satisfies its initial burden of showing an absence of genuine disputes of material fact, the

nonmoving party must then present significant probative evidence to do more than show that there

is some metaphysical doubt as to the material facts to defeat the motion.” Id. (quoting Ondo v.

City of Cleveland, 795 F.3d 597, 603 (6th Cir. 2015)) (internal quotation marks omitted).

                               UNDISPUTED MATERIAL FACTS

       At the outset, the Court notes that both parties failed to comply with LR 56.1 of the local

rules in responding to one another’s statements of fact. Specifically, subsection (b) of the rule

provides that the response to each fact “must be made on the document provided by the movant or

on another document in which the non-movant has reproduced the facts and citations verbatim as

set forth by the movant. In either case, the non-movant must make a response to each fact set forth

by the movant immediately below each fact set forth by the movant.” LR 56.1(b) (emphasis added).

“If the non-moving party has asserted additional facts, the moving party shall respond to these

additional facts . . . in the same manner and form as specified in section (b) above.” LR 56.1(c)

(emphasis added). In their responses to the proffered statements of fact, the parties merely

articulated their responses to the facts, without reproducing them as the rule requires. The Court



                                                4
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 5 of 12                        PageID 313




takes a dim view of violations of procedural rules, whether they be federal or local, and admonishes

counsel that such violations may result in future filings being summarily stricken from the docket.

        Moving on to the substance of the motion, the undisputed facts for purposes of summary

judgment are as follows. Except for the interrogatories and answers thereto set out below, these

facts are presented in the affidavit of CBP Air Interdiction Agent Jacob Dreher, attached as an

exhibit to the Government’s verified complaint. (See D.E. 1-2.)

        According to the affidavit, in order to register an aircraft, the FAA requires an applicant to

provide certain documentation to the agency’s Aircraft Registration Branch located in Oklahoma

(the “Registration Branch”): (1) an Aircraft Registration Application (AC Forms 8050-1 and 2),

(2) evidence of ownership (AC Form 8050-2), and (3) a $5.00 registration fee made payable to the

FAA. The entity responsible for submitting the registration application is the purchaser of the

aircraft. If the purchaser intends to operate the aircraft, the application must be submitted upon

completion of the sale. The 8050-1 form consists of two copies. When the purchaser submits the

top white copy of the form to the Registration Branch, he is authorized to lawfully operate the

airplane for a period not to exceed ninety days. The bottom copy of the form is maintained in the

aircraft as proof of a pending registration application.

        An airplane may not be operated unless an 8050-1 form has been submitted. Below the

signature block on the 8050-1 form, the following words appear: “When carried in the aircraft

with an appropriate current airworthiness certificate or a special flight permit, a copy of the

completed application provides authority to operate the aircraft in the United States for up to 90

days.” (D.E. 42 at PageID 221.)

        Based on Form 8050-1, the FAA determines whether the eligibility requirements for a

certificate of registration have been satisfied. If it so determines, the agency, as a matter of course,



                                                   5
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 6 of 12                       PageID 314




issues a certificate. Once it is lawfully registered, an aircraft is given a designated identification

number, commonly known as a “tail number,” which in the United States begins with the letter

“N.” The tail number must be displayed on the aircraft and is routinely painted on the craft’s tail.

       On October 29, 2017, Dreher and CBP Air and Marine Operations (“AMO”) Air

Enforcement Agent Eric Modisett travelled to McKellar-Sipes Regional Airport (“McKellar-

Sipes”) in Jackson in response to information provided by an airport employee following a routine

airport check. The employee advised officials that an airport tenant, identified as Virdi, was

“allegedly engaging in questionable behavior involving flight instruction.” (Id. (internal quotation

marks omitted).)

       Initial research through open source internet inquiries and CBP official records systems

indicated that two aircraft (tail numbers N73134 and N7934K), both associated with Virdi’s

business, Aero Academy International LLC, were registered and/or operated in violation of §

46306. Dreher contacted FAA special agents to verify the airplanes’ registration status and

operational activity. The agents’ research revealed that the Beechcraft, bearing tail number

N7934K, was registered on March 11, 2017, to Chaturvedi. She signed the application claiming

to be a resident alien but, as of the date the agents conducted their research, she was a Canadian

citizen and did not hold legal status in the United States. Registration of a United States aircraft

by an individual not a United States citizen or legal resident alien constituted a violation of §

46306(b)(4).

       A similar investigation into the Cessna (tail number N73134) indicated that an attempt to

register the aircraft with the FAA was made by Chaturvedi on February 2, 2017. The agency

denied the application due to improper and/or missing information on the registration application.

The FAA attempted to contact Chaturvedi via United States certified mail, but the letter was



                                                  6
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 7 of 12                     PageID 315




returned without reply. AMO research revealed that the Cessna had a record of flight in United

States airspace on August 12, 2017, in violation of § 46306(b)(5)(A). The Cessna is registered

neither in the United States nor abroad.

       Upon Dreher’s confirmation of the violations, he contacted agents of the Department of

Homeland Security’s Homeland Security Investigations office in Memphis, Tennessee, who

seized, inventoried, and secured the aircraft at McKellar-Sipes before relocating them to Fort

Lauderdale to await further proceedings in this matter.

       During discovery, the Plaintiff propounded interrogatories to Chase, two of which, along

with his answers thereto, follow:

       INTERROGATORY NO. 4: State with particularity your claimed interest in One
       (1) Cessna Skyhawk Model 172M, Tail No. N73134, Serial No. 17267281; and/or,
       One (1) Beechcraft Baron Model B55, Tail No. N7934K, Serial No. TC-648, (“the
       defendant aircraft”) and the full circumstances under which it arose, and identify
       each document (and the name, address and phone number of the custodian) which
       supports your answer.

       RESPONSE: After understanding the circumstances that resulted in the seizure of
       the Cessna 172, I do not believe I have an actual claim to the Cessna.

       As far as the Beechcraft is concerned, I believe I do have a financial interest in the
       plane, as I am a lienholder on the plane as the only owner and member of Chase
       TN Homestead LLC from which a $60,000.00 loan was obtained by the owner of
       the plane.

                                           *     *        *

       INTERROGATORY NO. 7: If you contend that the defendant property was not
       involved in a violation of 49 U.S.C. § 46306, please set forth the basis for your
       contention, stating all claims and defenses you will assert to avoid the forfeiture
       of the defendant aircraft, and identify each witness (by name, address and telephone
       number), and identify each document (and the name, address and telephone number
       of the custodian of the document) that supports your denial.

       RESPONSE: I believe now the plane, due to the alleged false claim concerning the
       citizenship of the, or the residential status of, the owners Ritu Chaturvedi and Mr.
       Virdi, was not register [sic] legally, and was flown illegally. I was not involved in



                                                 7
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 8 of 12                      PageID 316




          this conduct and only loaned the money for the purchase of the plane. I am a
          lienholder and the aircraft is my collateral for the loan.

(Id. at PageID 223-24.)

                          ASSERTIONS OF THE PARTIES AND ANALYSIS

          Plaintiff identifies three bases for summary judgment: (1) no claim has been made to the

Cessna, (2) no material factual dispute exists as to the acts giving rise to forfeiture of the

Beechcraft, and (3) no affirmative defense to forfeiture was pleaded.

          The general rules governing civil forfeiture are articulated in 18 U.S.C. § 983. See United

States v. $506,069.09 Seized from First Merit Bank, 664 F. App’x 422, 433 (6th Cir. 2016). In

such actions, “the burden of proof is on the Government to establish, by a preponderance of the

evidence, that the property is subject to forfeiture.” 18 U.S.C. § 983(c)(1). “This burden requires

the trier of fact to believe that the existence of a fact is more probable than its nonexistence.”

United States v. Real Prop. 10338 Marcy Rd. Nw., Canal Winchester, Ohio, 938 F.3d 802, 808

(6th Cir. 2019) (Marcy II) (quoting Concrete Pipe & Prods. of California, Inc. v. Constr. Laborers

Pension Tr. for S. California, 508 U.S. 602, 622 (1993)) (internal quotation marks omitted). “If

the United States meets its burden, it will prevail unless a claimant introduces evidence to support

his case.” Id. at 809 (quoting United States v. Cunningham, 520 F. App’x 413, 415 (6th Cir.

2013)).

                                             The Cessna

          The Court finds that the Plaintiff has satisfied its burden of demonstrating there is no

genuine issue of fact that the Cessna was operated in United States airspace without registration

and, therefore, is subject to forfeiture under § 46306(d). Indeed, Claimants do not contend

otherwise. It appears from the absence of argument relative to this aircraft in their brief, the

amended verified claim’s assertion of a claim only to the Beechcraft, and Chase’s answer to

                                                   8
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 9 of 12                       PageID 317




Interrogatory No. 4 that any claim to the Cessna has been abandoned. Plaintiff’s motion for

summary judgment as to the Cessna is, therefore, GRANTED.

                                          The Beechcraft

       The Government has likewise established the absence of a genuine issue of fact that

Chaturvedi made false statements in her application for a registration certificate for the Beechcraft,

rendering it also subject to forfeiture under § 46306(d). Again, Claimants have offered no

argument or evidence to the contrary.

       Where the Government has shown forfeitability, as is the case here, forfeiture may be

avoided if a claimant can successfully demonstrate, by a preponderance of the evidence, that he is

an “innocent owner” of the property. 18 U.S.C. § 983(d)(1). An “owner” under subsection (d) is

defined as “a person with an ownership interest in the specific property sought to be forfeited,

including a leasehold, lien, mortgage, recorded security interest, or valid assignment of an

ownership interest[.]” 18 U.S.C. § 983(d)(6). An innocent owner is one who “did not know of

the conduct giving rise to forfeiture” or “upon learning of the conduct giving rise to the forfeiture,

did all that reasonably could be expected under the circumstances to terminate such use of the

property.” 18 U.S.C. § 983(d)(2)(A). The latter may be shown by giving “timely notice to an

appropriate law enforcement agency of information that led the person to know the conduct giving

rise to a forfeiture would occur or has occurred[.]” 18 U.S.C. § 983(d)(2)(B)(i)(I). If the burden

is satisfied, the innocent owner’s interest in the property “shall not be forfeited under any civil

forfeiture statute.” 18 U.S.C. § 983(d)(1).

       Claimants submit that they are innocent owners of the Beechcraft. The Government insists,

however, that this affirmative defense to forfeiture was not properly pleaded and, therefore, has

been waived. The Federal Rules of Civil Procedure require that, “[i]n responding to a pleading, a


                                                  9
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 10 of 12                      PageID 318




 party must affirmatively state any avoidance or affirmative defense,” including certain defenses

 enumerated in the rule. Fed. R. Civ. P. 8(c). Although not one of the defenses listed in the rule,

 innocent ownership is an affirmative defense to a civil forfeiture action. See United States v. Real

 Prop. Located at 2621 Bradford Dr., Middletown, Butler Cty, Ohio, 369 F. App’x 663, 665 (6th

 Cir. 2010). The purpose of Rule 8(c) “is to give the opposing party notice of the affirmative

 defense and a chance to rebut it.” Brent v. Wayne Cty. Dep’t of Human Servs., 901 F.3d 656, 680

 (6th Cir. 2018) (quoting Moore, Owen, Thomas & Co. v. Coffey, 992 F.2d 1439, 1445 (6th Cir.

 1993)), cert. denied, 139 S. Ct. 1551 (2019). “Failure to plead an affirmative defense in the first

 responsive pleading to a complaint generally results in a waiver of that defense.” Horton v. Potter,

 369 F.3d 906, 911 (6th Cir. 2004). “It is well established, however, that failure to raise an

 affirmative defense by responsive pleading does not always result in waiver.” Brent, 901 F.3d at

 680 (quoting Coffey, 992 F.2d at 1445). “[I]f a plaintiff receives notice of an affirmative defense

 by some means other than pleadings, the defendant’s failure to comply with Rule 8(c) does not

 cause the plaintiff any prejudice.” Id. (quoting Coffey, 992 F.2d at 1445).

          To be sure, Chase did not specifically raise the innocent owner defense by name in his pro

 se filing. Nor was the defense specifically invoked in the answer and amended verified claim filed

 by counsel on Claimants’ behalf. However, Chase advised in his November 26, 2018, pro se filing

 that he held a lienholder interest in the Beechcraft and provided documentation to support his

 claim.    He again indicated his interest in the Beechcraft in his answers to interrogatories.

 Consequently, there is little doubt the Government was on notice that Chase, as well as his

 company, intended to claim an interest in the Beechcraft. Plaintiff has not established that it was

 surprised or suffered prejudice when Claimants did raise the defense. See Rogers v. Internal

 Revenue Serv., 822 F.3d 854, 856-57 (6th Cir. 2016) (while party “could have been more diligent



                                                  10
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 11 of 12                         PageID 319




 in raising its defense,” raising affirmative defense for the first time in a summary judgment motion

 did not result in prejudice and opposing party had ample opportunity to respond; therefore, district

 court did not abuse its discretion in finding the defense had not been forfeited); Smith v. Sushka,

 117 F.3d 965, 969 (6th Cir. 1997) (finding party’s failure to raise affirmative defense until

 summary judgment stage not fatal where such failure did not result in surprise or unfair prejudice

 to opposing party); see also United States v. Real Prop. Known as 19026 Oakmont S. Dr., Located

 in S. Bend, Indiana, 715 F. Supp. 233, 234-36 (N.D. Ind. 1989) (where claimant did not assert

 innocent owner defense until objecting to a report and recommendation on the government’s

 motion for summary judgment, defense was not waived as government was not prejudiced by the

 tardy assertion and was afforded ample opportunity to argue against it). Based on the facts of this

 case, the Court finds no reason to conclude that Claimants’ technical failure is fatal to their

 innocent owner defense.

        Plaintiff also presents argument for the first time in its reply brief that Claimants have failed

 to establish the elements of the innocent owner defense. However, this assertion comes one brief

 too late. As the Sixth Circuit recently chided the plaintiff in Island Creek Coal Co. v. Wilkerson,

 910 F.3d 254 (6th Cir. 2018), “[t]ime, time, and time again, we have reminded litigants that we

 will treat an argument as forfeited when it was not raised in the opening brief.” Island Creek Coal,

 910 F.3d at 256 (quoting Golden v. Comm’r, 548 F.3d 487, 493 (6th Cir. 2008)) (internal quotation

 marks omitted). The motion for summary judgment with respect to the Beechcraft is DENIED.

                                            CONCLUSION

        For the reasons articulated herein, the Government’s motion for summary judgment is

 GRANTED IN PART and DENIED IN PART. This matter will proceed to trial as to the

 Beechcraft only.



                                                   11
Case 1:18-cv-01160-JDB-jay Document 51 Filed 04/21/21 Page 12 of 12    PageID 320




       IT IS SO ORDERED this 21st day of April 2021.

                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE




                                           12
